DETAILED ACTION

Status of Claims
	Claims 1-7 and 9-11 are currently pending. Claim 8 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the drawings have overcome the objections. The objections to the drawings have been withdrawn. 

Response to Arguments
Applicant’s arguments, see paragraphs 6 and 7 of page 7 of the reply filed 09/07/2022 with respect to the rejection of claim 4 under 35 U.S.C. 112(b), have been fully considered and are persuasive. The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn.

Applicant's arguments, see paragraphs 8 and 9 of page 7 of the reply filed 09/07/2022 with respect to the rejection of claim 3 under 35 U.S.C. 112(d), have been fully considered but they are not persuasive. Claim 1 is now amended to recite “wherein the road sections are aggregated … until a defined volume of data is reached”, where claim 3 is amended to recite “wherein in step d), the clusters are aggregated with the road sections until each of the clusters have a defined quantity of data.” The rejection of claim 3 under 35 U.S.C. 112(d) has been maintained. See the rejection below.

Applicant’s arguments, see paragraphs 10 and 11 of page 7 and paragraph 1 of page 8 of the reply filed 09/07/2022 with respect to the rejections of claims 1-7 and 9-11 under 35 U.S.C. 101, have been fully considered and are persuasive. The rejections of claims 1-7 and 9-11 under 35 U.S.C. 101 have been withdrawn. 

Applicant’s arguments starting in paragraph 2 of page 8 of the reply filed 09/07/2022 with respect to the rejection of claims 1-7 and 9-11 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections below.

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:
In claims 1 and 10-11, “wherein the points of origin includes” appears as if it should read “wherein the points of origin include” or equivalent;
In claim 10, “e) proviing joint computational process” appears as if it should read “e) providing joint computational process” or equivalent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites “The method as recited in claim 1, wherein in step d), the clusters are aggregated with the road sections until each of the clusters have a defined quantity of data.” However, claim 1 now recites after amendment “d) combining the road sections to form clusters” and “wherein the road sections are aggregated … until a defined volume of data is reached”; the examiner understands that aggregating the road sections to form clusters until a defined volume of data is reached already necessitates that the clusters will be aggregated with the road sections until each of the clusters have a defined quantity of data. The examiner understands that it would not be clear to a person having ordinary skill in the art before the effective filing date of the claimed invention how claim 3 further limits the subject matter of claim 1. Therefore, claim 3 is rejected under 35 U.S.C. 112(d).
Claim 5 recites “The method as recited in claim 3, wherein in step d), upon reaching a defined size, a cluster is no longer further aggregated with other road sections.” However, as described above in reference to claim 3, claims 1 and 3 from which claim 5 depends already disclose “d) combining the road sections to form clusters” and “wherein the road sections are aggregated … until a defined volume of data is reached” in claim 1 and “wherein in step d), the clusters are aggregated with the road sections until each of the clusters have a defined quantity of data” in claim 3; the examiner understands that aggregating the road sections to form clusters until a defined volume of data is reached, or in other words aggregating the clusters with the road sections until each of the clusters have a defined quantity of data already necessitates that the cluster will no longer be further aggregated with road sections upon reaching a defined size. The examiner understands that it would not be clear to a person having ordinary skill in the art before the effective filing date of the claimed invention how claim 5 further limits the subject matter of claims 3 and 1. Therefore, claim 5 is rejected under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 2013/0328937 A1), in view of Viswanathan (US 2020/0065842 A1), Han (US 2013/0131978 A1), Ding (US 2016/0102987 A1), Hanniel (US 2020/0385014 A1), and Wiesenberg (US 2021/0055119 A1).

	Regarding claim 1, Pirwani discloses a method for providing a digital localization map, the method comprising:
a) determining road sections by evaluating data of a road network to be mapped (In paragraphs [0041-0043], Pirwani discloses that a map server takes as input a roadway network and receives road information for each of a plurality of road segments of the road network);
b) classifying the road sections, taking defined conditions of the road network into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments can includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries);
c) classifying the road sections, taking driving-environment sensor data into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries; in paragraph [0032], Pirwani discloses that the road data 215 (e.g., road features) for road segments of a road network may be obtained by tracking positions by vehicles traveling the roads (driving-environment sensor data));
d) combining the road sections to form clusters, taking the classifications carried out in steps b) and c) into account (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths);
e) providing joint computational processing of each of the clusters to create the digital localization map (In paragraphs [0057-0058], Pirwani discloses that at least one of the additional road features of the identified road segment are used to define the respective path (cluster) in one or more of the map tiles containing the path; in paragraph [0042], Pirwani discloses that the road information for map tiles is compressed for a map containing a network of roads via the method disclosed above); and
f) transmitting the digital localization map created (In paragraph [0033], Pirwani discloses that the map tiles are sent to client device 230 from map server 220);
wherein the road sections are aggregated starting from points of origin, and wherein the points of origin includes a crossroad (In paragraph [0031], Pirwani discloses that the road segments are a part of a road between two junctions, wherein a junction may be an intersection of the road with other roads [crossroad]).
Pirwani does not explicitly disclose wherein the digital localization map is transmitted to a vehicle;
wherein the digital localization map is a HAD (Highly Automated Driving) map,
wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device,
wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Viswanathan teaches taking driving-environment sensor data of road sections (In paragraphs [0019-0020], Viswanathan teaches that vehicles equipped with sensors may drive along a road segment and produce probe data indicative of the road segment to send to a map services provider which may, in turn, update map data according to the collected data); and
wherein the digital localization map is transmitted to a vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 110 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display);
wherein the digital localization map is a HAD (Highly Automated Driving) map (In paragraphs [0027-0028], Viswanathan teaches that a map service provider database may be used to provide driver assistance via autonomous vehicle control features, where autonomous vehicle control may include driverless vehicle capability where all vehicle functions are provided by software and hardware to safely drive the vehicle along a path identified by the vehicle through map-matching techniques described herein; the examiner understands that the map must at least be a HAD (Highly Automated Driving) map in order to perform driverless vehicle capability where all vehicle functions are provided by software and hardware as disclosed).
Viswanathan is considered to be analogous to the claimed invention in that they both pertain to a map data provider which transmits map data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting the map data as disclosed by Pirwani to the in-vehicle navigation system as taught by Viswanathan, where doing so allows the device to perform navigation-related functions, such as digital routing and map display, as suggested by Viswanathan in paragraph [0034]. Transmitting the map data to and subsequently displaying the map data in a vehicle to the end user is advantageous in that it improves the navigation of the end user utilizing the vehicle to traverse the environment. 
Pirwani and Viswanathan does not explicitly disclose wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device,
wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Han teaches wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device (In paragraph [0084], Han teaches that map data is divided corresponding to the predetermined size or amount of the map data that is suitable to a particular application and processing power of the system).
	Han is considered to be analogous to the claimed invention in that they both pertain to adapting a size or amount of map data corresponding to the available processing power. It would be obvious to implement the teachings of Han with the method as disclosed by the combination of Pirwani and Viswanathan, where adapting the size of the map data to the available processing power ensures that the data volume may be as large as possible while still being able to be processed efficiently via the available processing power, and where a large data volume may be advantageous in that the map data may be configured to contain more detail, for example, improving navigation by the user. Additionally, adapting the size of the map data to correspond to the available processing power ensures that the map data volume is not too great for efficient processing via the available processing power, preventing slow down and long wait times, for example.
The combination of Pirwani, Viswanathan, and Han does not explicitly disclose wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Ding teaches wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections (In paragraphs [0091-0092], Ding teaches determining a type of a road section using a polynomial distribution representing a probability distribution of a road section, where the polynomial distribution represents the probabilities that the type of a road segment is one of the types).
Ding is considered to be analogous to the claimed invention in that they both pertain to determining a type of road segment utilizing probability. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ding with the method as disclosed by the combination of Pirwani, Viswanathan, and Han, “the polynomial distribution represents the probability distribution of a road segment type by a function that depends on the connection angle between the road segment and its neighboring road segment and the type of its neighboring road segment” as suggested by Ding in paragraph [0092]. This may be advantageous in that the increased contextual understanding of the road segment may, for example, increase the accuracy of the determination of the road segment type.
The combination of Pirwani, Viswanathan, Han, and Ding does not explicitly disclose wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Hanniel teaches wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network (In paragraph [0185], Hanniel teaches that a sparse map 900 may include representations of a plurality of target trajectories 810 for guiding autonomous driving or navigation along a road segment, which may be determined based on two or more reconstructed trajectories of prior traversals of vehicles along a particular road segment, for example).
Hanniel is considered to be analogous to the claimed invention in that they both pertain to storing a plurality of possible trajectories that a vehicle may travel in a road section. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hanniel with the method as disclosed by the combination of Pirwani, Viswanathan, Han, and Ding, where the target trajectories may be used for “guiding autonomous driving or navigation along a road segment” as suggested by Hanniel in paragraph [0185], increasing the utility of the map data and facilitating effective navigation control.
The combination of Pirwani, Viswanathan, Han, Ding, and Hanniel does not explicitly disclose wherein the road sections are aggregated until a defined volume of data is reached.
However, Wiesenberg teaches wherein the road sections are aggregated until a defined volume of data is reached (In paragraph [0039], Wiesenberg teaches that the map is divided into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold).
	Wiesenberg is considered to be analogous to the claimed invention, in that they both pertain to limiting the amount of road segments contained in a group of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement dividing map data into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold as taught by Wiesenberg with the method as disclosed by the combination of Pirwani, Viswanathan, Han, Ding, and Hanniel, where doing so limits the amount of data to be contained in one cluster. Limiting the amount of road sections to be contained in one cluster would be advantageous in that it prevents the amount of data contained in one cluster from becoming too large, slowing down processing and transmission of the cluster, for example.

	Regarding claim 2, Pirwani further discloses wherein in step d), each of the road sections is assigned to one of the clusters (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths; the examiner understands that each of the road sections will be assigned to a cluster, where each road segment includes a classification by which is it grouped as disclosed by Pirwani in paragraphs [0043-0044]).

	Regarding claim 3, Wiesenberg further teaches wherein in step d), the clusters are aggregated with the road sections until each of the clusters have a defined quantity of data (In paragraph [0039], Wiesenberg teaches that the map is divided into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold).

	Regarding claim 5, Wiesenberg further teaches wherein in step d), upon reaching a defined size, a cluster is no longer further aggregated with other road sections (In paragraph [0039], Wiesenberg teaches that the map is divided into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold).

	Regarding claim 6, Pirwani further discloses wherein in step d), similar road sections of the road sections are combined to form each of the clusters (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths; the examiner understands that the road segments must at least be “similar” in that they share a classification, for example).

	Regarding claim 7, Pirwani further discloses wherein defined numerical values are assigned to the road sections in steps b) and c) (In paragraph [0020], Pirwani discloses that the classifications can form a hierarchy, for example, road classes 1 and 6 (defined numerical values); see also paragraph [0050] where Pirwani discloses neighboring classifications e.g., 5 and 6).

	Regarding claim 9, Pirwani further discloses wherein features that are defined for defined road sections for the digital localization map and that were ascertained during the classifying of the road sections in steps b) and c), are usable (In paragraphs [0057-0059], Pirwani discloses that the path can be displayed (used) based on an additional road feature of a road segment used to define the respective path, for example, line thickness corresponding to number of lanes).
Viswanathan further teaches wherein the features are usable in the vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 10 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display).

Regarding claim 10, Pirwani discloses an apparatus for providing a digital localization map, comprising:
a device (In paragraph [0033], Pirwani discloses a map server 200 that uses road data 215 to create map tiles, where the map tiles are sent to client device 230 from map server 220) configured to perform the following:
a) determining road sections by evaluating data of a road network to be mapped (In paragraphs [0041-0043], Pirwani discloses that a map server takes as input a roadway network and receives road information for each of a plurality of road segments of the road network);
b) classifying the road sections, taking defined conditions of the road network into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments can includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries);
c) classifying the road sections, taking driving-environment sensor data into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries; in paragraph [0032], Pirwani discloses that the road data 215 (e.g., road features) for road segments of a road network may be obtained by tracking positions by vehicles traveling the roads (driving-environment sensor data));
d) combining the road sections to form clusters, taking the classifications carried out in steps b) and c) into account (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths);
e) providing joint computational processing of each of the clusters to create the digital localization map (In paragraphs [0057-0058], Pirwani discloses that at least one of the additional road features of the identified road segment are used to define the respective path (cluster) in one or more of the map tiles containing the path; in paragraph [0042], Pirwani discloses that the road information for map tiles is compressed for a map containing a network of roads via the method disclosed above); and
f) transmitting the digital localization map created (In paragraph [0033], Pirwani discloses that the map tiles are sent to client device 230 from map server 220);
wherein the road sections are aggregated starting from points of origin, and wherein the points of origin include a crossroad (In paragraph [0031], Pirwani discloses that the road segments are a part of a road between two junctions, wherein a junction may be an intersection of the road with other roads [crossroad]).
Pirwani does not explicitly disclose wherein the digital localization map is transmitted to a vehicle;
wherein the digital localization map is a HAD (Highly Automated Driving) map,
wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device,
wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Viswanathan teaches taking driving-environment sensor data of road sections (In paragraphs [0019-0020], Viswanathan teaches that vehicles equipped with sensors may drive along a road segment and produce probe data indicative of the road segment to send to a map services provider which may, in turn, update map data according to the collected data); and
wherein the digital localization map is transmitted to a vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 110 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display);
wherein the digital localization map is a HAD (Highly Automated Driving) map (In paragraphs [0027-0028], Viswanathan teaches that a map service provider database may be used to provide driver assistance via autonomous vehicle control features, where autonomous vehicle control may include driverless vehicle capability where all vehicle functions are provided by software and hardware to safely drive the vehicle along a path identified by the vehicle through map-matching techniques described herein; the examiner understands that the map must at least be a HAD (Highly Automated Driving) map in order to perform driverless vehicle capability where all vehicle functions are provided by software and hardware as disclosed).
Viswanathan is considered to be analogous to the claimed invention in that they both pertain to a map data provider which transmits map data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting the map data as disclosed by Pirwani to the in-vehicle navigation system as taught by Viswanathan, where doing so allows the device to perform navigation-related functions, such as digital routing and map display, as suggested by Viswanathan in paragraph [0034]. Transmitting the map data to and subsequently displaying the map data in a vehicle to the end user is advantageous in that it improves the navigation of the end user utilizing the vehicle to traverse the environment. 
Pirwani and Viswanathan does not explicitly disclose wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device,
wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Han teaches wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device (In paragraph [0084], Han teaches that map data is divided corresponding to the predetermined size or amount of the map data that is suitable to a particular application and processing power of the system).
Han is considered to be analogous to the claimed invention in that they both pertain to adapting a size or amount of map data corresponding to the available processing power. It would be obvious to implement the teachings of Han with the apparatus as disclosed by the combination of Pirwani and Viswanathan, where adapting the size of the map data to the available processing power ensures that the data volume may be as large as possible while still being able to be processed efficiently via the available processing power, and where a large data volume may be advantageous in that the map data may be configured to contain more detail, for example, improving navigation by the user. Additionally, adapting the size of the map data to correspond to the available processing power ensures that the map data volume is not too great for efficient processing via the available processing power, preventing slow down and long wait times, for example.
The combination of Pirwani, Viswanathan, and Han does not explicitly disclose wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Ding teaches wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections (In paragraphs [0091-0092], Ding teaches determining a type of a road section using a polynomial distribution representing a probability distribution of a road section, where the polynomial distribution represents the probabilities that the type of a road segment is one of the types).
Ding is considered to be analogous to the claimed invention in that they both pertain to determining a type of road segment utilizing probability. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ding with the apparatus as disclosed by the combination of Pirwani, Viswanathan, and Han, “the polynomial distribution represents the probability distribution of a road segment type by a function that depends on the connection angle between the road segment and its neighboring road segment and the type of its neighboring road segment” as suggested by Ding in paragraph [0092]. This may be advantageous in that the increased contextual understanding of the road segment may, for example, increase the accuracy of the determination of the road segment type.
The combination of Pirwani, Viswanathan, Han, and Ding does not explicitly disclose wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Hanniel teaches wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network (In paragraph [0185], Hanniel teaches that a sparse map 900 may include representations of a plurality of target trajectories 810 for guiding autonomous driving or navigation along a road segment, which may be determined based on two or more reconstructed trajectories of prior traversals of vehicles along a particular road segment, for example).
Hanniel is considered to be analogous to the claimed invention in that they both pertain to storing a plurality of possible trajectories that a vehicle may travel in a road section. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hanniel with the apparatus as disclosed by the combination of Pirwani, Viswanathan, Han, and Ding, where the target trajectories may be used for “guiding autonomous driving or navigation along a road segment” as suggested by Hanniel in paragraph [0185], increasing the utility of the map data and facilitating effective navigation control.
 The combination of Pirwani, Viswanathan, Han, Ding, and Hanniel does not explicitly disclose wherein the road sections are aggregated until a defined volume of data is reached.
However, Wiesenberg teaches wherein the road sections are aggregated until a defined volume of data is reached (In paragraph [0039], Wiesenberg teaches that the map is divided into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold).
Wiesenberg is considered to be analogous to the claimed invention, in that they both pertain to limiting the amount of road segments contained in a group of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement dividing map data into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold as taught by Wiesenberg with the apparatus as disclosed by the combination of Pirwani, Viswanathan, Han, Ding, and Hanniel, where doing so limits the amount of data to be contained in one cluster. Limiting the amount of road sections to be contained in one cluster would be advantageous in that it prevents the amount of data contained in one cluster from becoming too large, slowing down processing and transmission of the cluster, for example.

Regarding claim 11, Pirwani discloses a non-transitory machine-readable storage medium, on which is stored a computer program, comprising:
a program code arrangement having program code for providing a digital localization map (In paragraph [0033], Pirwani discloses a map server 200 that uses road data 215 to create map tiles, where the map tiles are sent to client device 230 from map server 220; in paragraphs [0124-0127], Pirwani discloses that the map server includes a storage subsystem 954 storing one or more application programs to be executed by processing subsystem 952; see also paragraph [0133], where Pirwani discloses that any of the software components or functions described in this application may be implemented as software code to be executed by a processor, where the software code may be stored as a series of instructions or commands on a computer readable medium for storage) by performing the following:
a) determining road sections by evaluating data of a road network to be mapped (In paragraphs [0041-0043], Pirwani discloses that a map server takes as input a roadway network and receives road information for each of a plurality of road segments of the road network);
b) classifying the road sections, taking defined conditions of the road network into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments can includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries);
c) classifying the road sections, taking driving-environment sensor data into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries; in paragraph [0032], Pirwani discloses that the road data 215 (e.g., road features) for road segments of a road network may be obtained by tracking positions by vehicles traveling the roads (driving-environment sensor data));
d) combining the road sections to form clusters, taking the classifications carried out in steps b) and c) into account (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths);
e) providing joint computational processing of each of the clusters to create the digital localization map (In paragraphs [0057-0058], Pirwani discloses that at least one of the additional road features of the identified road segment are used to define the respective path (cluster) in one or more of the map tiles containing the path; in paragraph [0042], Pirwani discloses that the road information for map tiles is compressed for a map containing a network of roads via the method disclosed above); and
f) transmitting the digital localization map created (In paragraph [0033], Pirwani discloses that the map tiles are sent to client device 230 from map server 220);
wherein the road sections are aggregated starting from points of origin, and wherein the points of origin include a crossroad (In paragraph [0031], Pirwani discloses that the road segments are a part of a road between two junctions, wherein a junction may be an intersection of the road with other roads [crossroad]).
Pirwani does not explicitly disclose wherein the digital localization map is transmitted to a vehicle;
wherein the digital localization map is a HAD (Highly Automated Driving) map,
wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device,
wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Viswanathan teaches taking driving-environment sensor data of road sections (In paragraphs [0019-0020], Viswanathan teaches that vehicles equipped with sensors may drive along a road segment and produce probe data indicative of the road segment to send to a map services provider which may, in turn, update map data according to the collected data); and
wherein the digital localization map is transmitted to a vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 110 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display);
wherein the digital localization map is a HAD (Highly Automated Driving) map (In paragraphs [0027-0028], Viswanathan teaches that a map service provider database may be used to provide driver assistance via autonomous vehicle control features, where autonomous vehicle control may include driverless vehicle capability where all vehicle functions are provided by software and hardware to safely drive the vehicle along a path identified by the vehicle through map-matching techniques described herein; the examiner understands that the map must at least be a HAD (Highly Automated Driving) map in order to perform driverless vehicle capability where all vehicle functions are provided by software and hardware as disclosed).
Viswanathan is considered to be analogous to the claimed invention in that they both pertain to a map data provider which transmits map data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting the map data as disclosed by Pirwani to the in-vehicle navigation system as taught by Viswanathan, where doing so allows the device to perform navigation-related functions, such as digital routing and map display, as suggested by Viswanathan in paragraph [0034]. Transmitting the map data to and subsequently displaying the map data in a vehicle to the end user is advantageous in that it improves the navigation of the end user utilizing the vehicle to traverse the environment. 
Pirwani and Viswanathan does not explicitly disclose wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device,
wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Han teaches wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device (In paragraph [0084], Han teaches that map data is divided corresponding to the predetermined size or amount of the map data that is suitable to a particular application and processing power of the system).
Han is considered to be analogous to the claimed invention in that they both pertain to adapting a size or amount of map data corresponding to the available processing power. It would be obvious to implement the teachings of Han with the non-transitory machine-readable storage medium and computer program as disclosed by the combination of Pirwani and Viswanathan, where adapting the size of the map data to the available processing power ensures that the data volume may be as large as possible while still being able to be processed efficiently via the available processing power, and where a large data volume may be advantageous in that the map data may be configured to contain more detail, for example, improving navigation by the user. Additionally, adapting the size of the map data to correspond to the available processing power ensures that the map data volume is not too great for efficient processing via the available processing power, preventing slow down and long wait times, for example.
The combination of Pirwani, Viswanathan, and Han does not explicitly disclose wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections, 
wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Ding teaches wherein the road sections are classified by assigning probability values to the road sections of the road network to be mapped, and wherein the probability values are used to classify the road sections (In paragraphs [0091-0092], Ding teaches determining a type of a road section using a polynomial distribution representing a probability distribution of a road section, where the polynomial distribution represents the probabilities that the type of a road segment is one of the types).
Ding is considered to be analogous to the claimed invention in that they both pertain to determining a type of road segment utilizing probability. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ding with the non-transitory machine-readable storage medium and computer program as disclosed by the combination of Pirwani, Viswanathan, and Han, “the polynomial distribution represents the probability distribution of a road segment type by a function that depends on the connection angle between the road segment and its neighboring road segment and the type of its neighboring road segment” as suggested by Ding in paragraph [0092]. This may be advantageous in that the increased contextual understanding of the road segment may, for example, increase the accuracy of the determination of the road segment type.
The combination of Pirwani, Viswanathan, Han, and Ding does not explicitly disclose wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network, and
wherein the road sections are aggregated until a defined volume of data is reached.
However, Hanniel teaches wherein each of the road sections represents an approximation of possible trajectories of the vehicles which are on the road in the road section of the road network (In paragraph [0185], Hanniel teaches that a sparse map 900 may include representations of a plurality of target trajectories 810 for guiding autonomous driving or navigation along a road segment, which may be determined based on two or more reconstructed trajectories of prior traversals of vehicles along a particular road segment, for example).
Hanniel is considered to be analogous to the claimed invention in that they both pertain to storing a plurality of possible trajectories that a vehicle may travel in a road section. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hanniel with the non-transitory machine-readable storage medium and computer program as disclosed by the combination of Pirwani, Viswanathan, Han, and Ding, where the target trajectories may be used for “guiding autonomous driving or navigation along a road segment” as suggested by Hanniel in paragraph [0185], increasing the utility of the map data and facilitating effective navigation control.
 The combination of Pirwani, Viswanathan, Han, Ding, and Hanniel does not explicitly disclose wherein the road sections are aggregated until a defined volume of data is reached.
However, Wiesenberg teaches wherein the road sections are aggregated until a defined volume of data is reached (In paragraph [0039], Wiesenberg teaches that the map is divided into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold).
Wiesenberg is considered to be analogous to the claimed invention, in that they both pertain to limiting the amount of road segments contained in a group of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement dividing map data into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold as taught by Wiesenberg with the non-transitory machine-readable storage medium and computer program as disclosed by the combination of Pirwani, Viswanathan, Han, Ding, and Hanniel, where doing so limits the amount of data to be contained in one cluster. Limiting the amount of road sections to be contained in one cluster would be advantageous in that it prevents the amount of data contained in one cluster from becoming too large, slowing down processing and transmission of the cluster, for example.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 2013/0328937 A1), Viswanathan (US 2020/0065842 A1), Han (US 2013/0131978 A1), Ding (US 2016/0102987 A1), Hanniel (US 2020/0385014 A1), and Wiesenberg (US 2021/0055119 A1), in view of Wheeler (US 2019/0204092 A1).
The combination of Pirwani, Viswanathan, Han, Ding, Hanniel, and Wiesenberg does not explicitly disclose wherein in step d), the clusters are aggregated so that they have approximately the same amount of data.
However, Wheeler teaches wherein in step d), the clusters are aggregated so that they have approximately the same amount of data (In paragraph [0065], Wheeler teaches that an online HD map system 110 divides a large physical area into geographical regions where the size of each geographical region is determined based on the amount of information needed for representing the geographical region, for example, a geographical region representing a densely populated area with a large number of streets represents a smaller physical area compared to a geographical region representing sparsely populated area with very few streets; the examiner understands that a geographical region with a large number of streets having a smaller physical area than a geographical region with very few streets to demonstrate that the size of the regions is made to at least be “approximately” equal in terms of the amount of information needed for representing the region under its broadest reasonable interpretation, i.e. the size of the region and the amount of information needed for representing the region have an inverse relationship).
Wheeler is considered to be analogous to the claimed invention in that they both pertain to dividing a map into regions having approximately the same amount of data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wheeler with the method as disclosed by the combination of Pirwani, Viswanathan, Han, Ding, Hanniel, and Wiesenberg, where establishing map regions have approximately the same amount of data ensures that no individual region has substantially more data contained therein than another region, for example, ensuring comparable processing times for each region and advantageously providing a smoother performance of the method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King (US 2021/0354725 A1) teaches using probability data to determine if a path region is a path or non-path region.
Mubarek (US 2020/0200543 A1) teaches determining a road closure of road segments of a roadway graph based on a probability.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665